—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Orange County (Bivona, J.), dated October 10, 2001, which, upon a fact-finding order of the same court, dated July 9, 2001, made after a hearing, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of menacing in the second degree (two counts), adjudged him to be a juvenile delinquent and placed him on probation. The appeal brings up for review the fact-finding order dated July 9, 2001.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of Kenneth E., 293 AD2d 536; Matter of Raheem H., 276 AD2d 487), we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant committed an act which, if committed by an adult, would have constituted the crime of menacing in the second degree (see Penal Law § 120.14 [1]). The resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the finder of fact, which saw and heard the witnesses (see Matter of Kenneth E., supra; Matter of Raheem H., supra). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see Matter of Kenneth E., supra; Matter of Donnell T., 265 AD2d 330). Upon the exercise of our factual review power, we are satisfied that the Family Court’s finding was not against the weight of the evidence (cf. CPL 470.15 [5]). Altman, J.P., S. Miller, Adams and Cozier, JJ., concur.